EXHIBIT13.1 CERTIFICATION OF PRINCIPAL EXECUTIVE OFFICER PURSUANT TO 18U.S.C. SECTION1350 AS ADOPTED PURSUANT TO SECTION906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Allot Communications Ltd. (the “Company”) on Form20-F for the period ended December31, 2012, as filed with the Securities and Exchange Commission on the date hereof (the “Report”),I, Rami Hadar, and I, Nachum Falek, do hereby certify, pursuant to 18U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, to my knowledge: ● the Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and ● the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company /s/Rami Hadar Rami Hadar President and Chief Executive Officer (Principal Executive Officer) Date: March 21, 2013 /s/Nachum Falek Nachum Falek Chief Financial Officer (Principal Financial Officer) Date: March 21, 2013
